Citation Nr: 1623306	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-50 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected traumatic arthritis of the left knee.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1984.

These matters came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in March 2010; the transcript is of record.

These issues were remanded in February 2011 and November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Veteran underwent a VA examination with regard to the left hip and lumbar spine.  The examiner diagnosed degenerative arthritis, left hip, and neural foraminal stenosis at L4-5 and L5-S1, degenerative joint disease, and minimal degenerative disc disease L4-5 and L5-S1.  

The examiner opined that the Veteran's left hip and lumbar spine disabilities were not due to or aggravated by his service-connected left knee disability as there was no leg length discrepancy found clinically or in the chart.  The examiner stated that the medical literature does not support a back injury or left hip injury or exacerbations of these conditions caused by knee pathology unless there is a leg length discrepancy.  

In March 2016, the Veteran's representative submitted treatise material which discusses limping and the effect on the back and hips. 

In light of the fact that the examiner's sole rationale for the negative opinion was the lack of a leg length discrepancy, the Board finds that an addendum opinion should be sought in consideration of the treatise material.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the January 2015 VA examiner (or another qualified VA examiner if the January 2015 VA examiner is unavailable) review the virtual folder, including the treatise material submitted in March 2016, and provide opinions as to the following:  

a)  Is a back disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected traumatic arthritis of the left knee?  

b) Is a back disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by traumatic arthritis of the left knee?  

c)  Is a left hip disability (to include any radiating pain or numbness) at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected traumatic arthritis of the left knee?  

d) Is a left hip disability (to include any radiating pain or numbness) at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by traumatic arthritis of the left knee?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

An examination should be scheduled only if deemed necessary by the VA examiner.  

2.  If either of the service connection issues are not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




